DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
2.	This action is in response to the amendment filed 05/19/2022 from which Claims 1 and 3-14 are pending of which Claim 1 is amended and Claims 10-14 are added. Claim 2 is cancelled.  
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 5/19/2022.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 3-14 Claim 1 recites “. . . the polyorganosilsesquioxane compound (cl) is represented by General Formula (2);  
    PNG
    media_image1.png
    173
    364
    media_image1.png
    Greyscale
 in the General Formula (2) . . .”  The application as filed describes at ¶s 0313-0315 that the polyorganosilsesquioxane (c1) having a group containing a radically polymerizable double bond is preferably polyorganosilsesquioxane which has at least a siloxane constitutional unit containing a group having a (meth)acryloyl group and is represented by General Formula (2) 
    PNG
    media_image2.png
    85
    176
    media_image2.png
    Greyscale
.  This description, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of Formula 2 as a polyorganosiloxane compound (c1) but rather a genus of the polyorganosilsesquioxane (c1) having a group containing a radically polymerizable double bond is preferably polyorganosilsesquioxane which has at least a siloxane constitutional unit containing a group having a (meth)acryloyl group and is represented by General Formula (2).  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because the  specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of a polyorganosiloxane compound (c1) Formula 2 as but rather a polyorganosiloxane compound (c1) containing a group having a (meth)acryloyl group represented by General Formula (2).    
Claims 12 and 13 recite “. . . the polyorganosilsesquioxane (a1) having an epoxy group is represented by General Formula (l);  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(1) in General Formula (1) . . .”  The application as filed describes at ¶s 0069-0071 the polyorganosilsesquioxane (A) having a polymerizable group is preferably polyorganosilsesquioxane (a1) having an epoxy group.  The polyorganosilsesquioxane (a1) having an epoxy group (also referred to as "polyorganosilsesquioxane (a1)") is preferably polyorganosilsesquioxane which has at least a siloxane constitutional unit containing an epoxy group and is represented by General Formula (1)  
    PNG
    media_image4.png
    128
    274
    media_image4.png
    Greyscale
.  This description, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of Formula 1 as a polyorganosiloxane compound (a1) ” but rather a genus of the polyorganosilsesquioxane (a1) having an epoxy group is preferably polyorganosilsesquioxane which has at least a siloxane constitutional unit containing an epoxy group and is represented by General Formula (1).  In accordance with the above-referenced MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation.  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of a polyorganosiloxane compound (a1) Formula 1 as but rather polyorganosilsesquioxane (a1) having an epoxy group that is preferably polyorganosilsesquioxane which has at least a siloxane constitutional unit containing an epoxy group and is represented by General Formula (1).  
Claim Rejections - 35 USC § 112(b)
Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1 and 3-14, Claim 1 recites “. . . the polyorganosilsesquioxane compound (c1) is represented by General Formula (2);  
    PNG
    media_image1.png
    173
    364
    media_image1.png
    Greyscale
 in the General Formula (2) . . . and u is equal to or greater than 0 . . .”  This recitation is unclear and vague because General Formula (2) is not a polymeric unit as a repeating unit of polyorganosilsesquioxane especially with u=0.  Therefore Claim 1 with this recitation and claims dependent therefrom are indefinite.  A clarifying recitation could focus on the description in the application at ¶ 0316 that [SiO1.5] in General Formula (2) represents a structural portion composed of a siloxane bond (Si--O--Si) in the polyorganosilsesquioxane with R groups bonded to Si in the structural portion.   
Amended Claim 4 recites “. . . the polyorganosilsesquioxane compound ( c I) having a group containing a radically polymerizable double bond is equal to or higher than 50%, and the condensation rate is calculated using the results obtained by measuring a 29Si nuclear magnetic resonance spectrum of the polyorganosilsesquioxane (c1).”  This recitation is unclear and vague whether the “a group containing a radically polymerizable double bond” for the calculation is the same of different from the “group containing a radically polymerizable double bond” of independent Claim 1.  If the same the recitation should be changed to “the group containing a radically polymerizable double bond”. 
Claims 12 and 13 recite “. . . the polyorganosilsesquioxane (a1) having an epoxy group is represented by General Formula (l);  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(1) in General Formula (1) . . . and r is equal to or greater than 0 . . .”  This recitation is unclear and vague because General Formula (1) is not a polymeric unit as a repeating unit of polyorganosilsesquioxane especially with r=0.  Therefore Claims 12 and 13 with this recitation are indefinite.  A clarifying recitation could focus on the description in the application at ¶ 0072 that [SiO1.5] in General Formula (1) represents a structural portion composed of a siloxane bond (Si--O--Si) in the polyorganosilsesquioxane with R groups bonded to Si in the structural portion.  Additionally the wording “an epoxy” in the recitation of Claims 12 and 13 is unclear and vague because Claim 6 from which Claims 12-13 depend has an epoxy group so is the epoxy group of Claims 12-13 the same or different from that of Claim 6.  If the same the term “an epoxy group” should be changed to “the epoxy group”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 5, 8-9, 11 and 14 are rejected under 35 U.S.C. 103 as obvious over U.S. 2018/0230316, Kim et al (hereinafter “Kim”) evidenced by CAS Registry Number: 672926-18-0, Scifinder 2021 (hereinafter “RN 672926-18-0”) further in view of U.S. 2018/0037495, Moxey et al. (hereinafter “Moxey”).  
Regarding Claims 1, 3, 5, 8-9, 11 and 14, Kim discloses in the entire document particularly in the abstract and at ¶s 0010, 0017-0018, 0052-0059, 0077, 0110, 0125 and examples 1, 2 an antireflection film which comprises a hardcoat layer and a low refraction layer on a substrate and which is used in a display device {reading on Claims 8-9}.  From ¶ 0125 a substrate is bonded to the other side of the hard coating layer {reading on substrate, hardcoat layer and anti-scratch layer in that order of pending Claim 1}.  The low-refraction layer contains a binder resin and inorganic fine particles.  The binder resin is comprised of a crosslinked polymer of photopolymerizable compound, two or more of fluorine containing compounds including a photoreactive functional group {like the cured product of a fluorine-containing compound of pending Claim 5 with photopolymerization initiator from ¶ 0102 and photocuring from ¶ 0077}, and polysilsesquioxane substituted with one or more reactive functional groups.  The substrate is not limited to specific kind or thickness, and substrates known to be used for the preparation of a low refractive layer or anti-reflective film may be used without specific limitations.  Examples 1 and 2 specifically describe a substance containing polysilsesquioxane (trade name MA0701) substituted with an acryloyl group.  RN 672926-18-0 evidences that MA 0701 is acryloIsobutyl POSS (polyhedral oligomer silsesquioxane) of the structure:  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
{reading on pending Claim 3}.  At ¶ 0056 and 0058 the reactive functional group substituted in the polysilsesquioxane may include one or more functional groups selected from the group consisting of alcohol, amine, carboxylic acid, epoxide, imide, (meth)acrylate, nitrile, norbornene, olefin [allyl, cycloalkenyl, vinyldimethylsilyl, polyethylene glycol, thiol, and vinyl groups, and preferably, may be epoxide or (meth)acrylate {reading on with a (meth)acryloyl group of Formula (2) for pending claim 1}. The polysilsesquioxane substituted by one or more reactive functional groups may further include one or more unreactive functional groups selected from the group consisting of a Cl-20 linear or branched alkyl group, a C6-20 cyclohexyl group, and a C6-20 aryl group, in addition to the reactive functional groups {reading on monovalent substituent of Rc of Formula (2) for pending Claim 1}.  The low-refraction layer of Kim from ¶ 0019 is described as being a wear-resistant and scratch-resistant layer, and therefore corresponds to the anti-scratch layer {reading on the anti-scratch layer of the pending claims}.    
However Kim does not specifically disclose that the polysilsesquioxane with methacryloyl group and monovalent substituent has from Formula (2) that t/(t + u) is 0.7 to 1.0 or a content rate of the polyorganosilsesquioxane (c1) ≥ 50 % by mass.  
Moxey is directed as is Kim to an anti-reflective coating (“ARC”) and film with a refractive index layer as disclosed in the title, abstract and at ¶s 0001, 0006-0022, 0047-0048, 0088, 0107-0124, 0130, 0133, Chem.5, and Figs 1 and 3 and Table 1 a UV-curable coating material comprising an organosilica compound such as POSS or octahedral oligomeric silsesquioxane which is functionalized with a UV-curable functional group.  The material further comprises at least one UV-curable cross-linker. The coating material comprises surface structures in the nano-sized range and can be used in a nanoimprint coating process where the material is coated on a substrate like glass, a non-glass ceramic, metal or a polymer.  
From ¶s 0019, 0120 and 0124 and Table 1 the coating material consists of polyhedral oligomeric silsesquioxane (POSS) with methacrylate side chains, diacrylate and tetraacrylate cross-linking molecules and a photoinitiator mixed in the ratio as described in the table 1.  Component wt % MA0735 methacrylate POSS cage (MA POSS) or 10-40 MA0736 - Acrylo POSS (A POSS) cage mixture is in a coating composition, where MA0735 has a structure of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
where with R as the acrylic t/t+u = 6/6+0 = 1.  Also MA0736 has the structure from ¶ 0124 Acrylo POSS (A POSS) Cage Mixture of 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. From this structure the t/t+v or vinyl/ vinyl +monovalent = 8/8+0=1 {reading on t/(t + u) is 0.7 to 1.0 for pending Claim 1 and t/(t + u) is 0.9 to 1.0 for pending Claim 11 and for pending Claim 3}.  
From ¶ 00051-0052 and 0035 the organosilica compound having the curable functional group may be present at an amount in the range of about 5 wt % to 45 wt %. Given from ¶ 0035 that “about” means “+/- 5 wt % then the amount of the organosilica compound polysilsesquioxane ranges up to 45 wt% + 5wt% = 50 wt%.  This range overlaps with equal to 50 mass % of pending Claim 14 given that mass and weight only differ by a constant.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
From ¶s 0013, 0047-0048, 0088 and 0137 low reflection and high transmission is the main goal of anti-reflective coating, where for low reflection the ARC may be achieved by creating gradient refractive index (GRIN) on the surface of the substrate like glass a non-glass ceramic, metal or a polymer.  Nanostructures may confer the advantages of GRIN such as broadband and quasi-omnidirectional antireflective properties.  The graded transition in refractive index from individual structures shaped like cones and are close packed, so that they are joined at the base.  Close packed structures are optimum because the density of the material at the base of the structures should be as close to the bulk material as possible in order to avoid an abrupt change in refractive index, which would consequently cause reflection. Advantageously, since these subwavelength protuberances are closely packed, incident light interacts with them fully rather than resolving them structurally. Due to this interaction of light waves with what effectively appears to be a smooth transition in refractive index from air to substrate due to the moth's eye nanostructures at the interface, transmittance of incident light with wavelength larger than the spacing period is greatly enhanced. This is further described in FIG. 1, where (a) shows when d (dimensions of the structures in all dimensions including height and width) is greater than λ (wavelength of visible light) (i.e. d>λ).  The incident light will interact with the structures individually resulting in reflection and scattering. In contrast, (b) shows when d<λ where the incident light interacts with the nanostructures wholly, thereby treating the medium as a gradient refractive index.  If any dimension of the structure is larger than the wavelength of visible light, it would cause the light to scatter and would decrease transmittance.  From ¶s 0017 and 0048 the coating may have a hardness of up to 8H on a pencil hardness test, thereby having improved anti-scratch properties.  Further advantageously, the coating of the present disclosure may have higher transmission and lower reflectance measurements compared to conventional ARCs.  The coating material may have a thickness in the range of about 400 nm to about 2400 nm (about 0.4 to 2.4 µm).  This amount with the gradient refractive index layer overlaps that of pending Claim 1 with a thickness of the anti-scratch layer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the low refractive index layer of Kim with the polysilsesquioxane has the purpose of also providing or acting as an anti-scratch layer.  The organosilica of MA375 and MA376 polysilsesquioxane of Moxey has the purpose of anti-scratch and low refractive index with the gradient refractive index coating on a substrate.  With this similarity of purpose the MA375 or MA376 polysilsesquioxane of Moxey can be substituted for or combined with the polysilisesquioxane like MA 0701 of Kim in an amount as in Moxey up to 50 wt % of the coating for a thickness of the refractive index layer with anti-scratch properties of 0.4 to 2.4 µm.    
Applicants are reminded regarding the wording of claim 1 “in a case where there is a plurality of Rc's in General Formula (2), the plurality of Rc's may form a bond with each other”, in the first instance is optional.  In the second instance the wording is “product by process” wording and "product-by-process” claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kim the hardcoat film of a substrate with a hard coat layer and an anti-scratch refractive index with a polysilsesquioxane having a radically polymerizable double bond in order on the substrate, as afore-described, where from Moxey the polysilsesquioxane in the refractive index anti-scratch layer of Kim has the MA-375 or MA-376 with a value of t/t+u =1 substituted for or combined with the polysilsesquioxane of Kim like MA 0701 in a thickness of the layer of 0.4 to 2.4 µm still having refractive gradient properties for low reflectance from Moxey and in an amount of 50 wt% of the coating from Moxey as for 50 mass % of the pending claim 14 in regards to claims 1, 3, 5, 8-9, 11 and 14.  Furthermore the combination of Moxey with Kim has a reasonable expectation of success to one skilled in the art of hardcoat coatings because both Moxey and Kim have an refractive index film or layer with anti-scratch properties with polysilisesquioxanes in the composition for the refractive index layer.  
Claims 4 and 10 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Kim in view of Moxey further in view of U.S. 2018/0319944, Chen et al. (hereinafter “Chen”).  
For Claims 4 and 10 Kim in view of Moxey is applied as to Claim 1, however Kim as modified does not expressly disclose that the silsesquioxane with radically polymerizable double bond is of condensation rate equal to or higher than 50%.    
Chen is directed as is Kim to a multilayer construction with an anti-scratch layer from the abstract and ¶s 0061, 0064, and 0109.  Chen discloses at ¶s 0061 and 0109 a curable silsesquioxane polymer includes a three-dimensional branched network which is a condensation reaction product of a compound having the formula Z--Y--Si(R1)3, wherein: Y is a bond, an alkylene group, an arylene group, or a combination thereof; Z is an ethylenically unsaturated group selected from a vinyl group, a vinylether group, a (meth)acryloyloxy group, and a (meth)acryloylamino group; and each R1 group is independently a hydrolyzable group; wherein the polymer includes --OH groups in an amount of at least 15 wt-% of the polymer for an anti-scratch layer and anti-reflection layer or hardcoat layer as a combination.  From ¶ 0064 the curable silsesquioxane polymer condensation reaction product.  Given such a condensation product silsesquioxane as opposed to a by-product, the condensation rate as a product at up to 100% is within or at least overlaps the range of pending claim 4 of equal to or higher than 50% and pending Claim 10 of ≥ 80%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given the condensation rate up to 100% such would be inherently or implicitly measured from condensation rate as calculated using the results obtained by measuring a 29Si nuclear magnetic resonance spectrum of the polyorganosilsesquioxane (c1).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kim as modified the hardcoat film of a substrate with a hard coat layer and an anti-scratch layer with a polysilsesquioxane having a radically polymerizable double bond, as afore-described for Claim 1, where from Chen the silsesquioxane having a radically polymerizable double bond that is a condensation product is the or is with the polysilsesquioxane of Kim modified by Moxey because the silsesquioxane of both Kim and Chen as modified have the same purpose of forming an anti-scratch layer motivated to also have an anti-reflection and hardness for the layer as for pending Claims 4 and 10.  Furthermore the combination of Chen with Kim as modified by Moxey has a reasonable expectation of success to one skilled in the art because both have the same types of polysilsesquioxanes with ethylenically unsaturated group like methacryloyl for the same purpose for an anti-scratch layer.     
Claims 6 and 12 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Kim in view of Moxey further in view of U.S. 2016/0297933, Kuwana et al (hereinafter “Kuwana”).  
For Claim 6 Kim in view of Moxey is applied as to Claim 1, however Kim as modified does not expressly disclose the hardcoat has a cured product of polysilsesquioxane having an epoxy group.    
Kuwana is directed as is Kim to a hard coat film for displays with polyorganosilsesquioxane as disclosed in the abstract and at ¶s 0001, 0012-0023, 0038-0050 and 0109.  The polyorganosilsesquioxane includes an epoxy-containing silsesquioxane constitutional unit (unit structure), has proportions or ratios of specific structures (a ratio of a T3 unit to a T2 unit, and the proportion of the epoxy-containing silsesquioxane constitutional unit) each controlled within specific ranges, and has a number-average molecular weight and a molecular-weight dispersity controlled within specific ranges.  From ¶s 0038 to 0050 formula (1) of [R1SiO3/2] (1) has R1 as an epoxy-containing group, and the polyorganosilsesquioxane can include a constitutional unit represented by Formula (2) [R2SiO3/2] (2), where R2 can be an unsubstituted alkyl group, like methyl to isopropyl groups {reading on monovalent group Rc of pending Claim 12}.  The proportions of the silsesquioxane constitutional units (the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2)) in the polyorganosilsesquioxane can be adjusted as appropriate by the composition (formulation) of starting materials (hydrolyzable trifunctional silanes) to form these constitutional units.  From ¶ 0073 the total proportion (total amount) of the constitutional unit represented by Formula (1), the constitutional unit represented by Formula (2), the constitutional unit represented by Formula (4) of [R1SiO(ORc)], and the constitutional unit represented by Formula (5) of [R2SiO(ORc) is not limited, but is preferably 60% to 100% by mole, more preferably 70% to 100% by mole, and furthermore preferably 80% to 100% by mole, based on the total amount (100% by mole) of siloxane constitutional units (all siloxane constitutional units; total amount of M units, D units, T units, and Q units) in the polyorganosilsesquioxane.  Given these above 60% by mole of the epoxy group and the alkyl or monovalent group, such values overlap with q greater than zero and r equal to or greater than zero of pending Claim 12}.  Additionally such values would overlap with q + r=100.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
A curable composition containing the polyorganosilsesquioxane, when cured, forms a cured product that offers high surface hardness and good heat resistance, is highly flexible, and has excellent processability.  A hard coat film including a hard coat layer derived from a hard-coating composition containing the polyorganosilsesquioxane is still flexible and is producible and processable by a roll-to-roll process even while sustaining high surface hardness and good heat resistance.  In addition, a curable composition containing the polyorganosilsesquioxane is advantageously usable as an adhesive composition (adhesive) that forms a cured product (adhesive member) having high heat resistance and being highly flexible.  From ¶ 0167 the hard coat layer is advantageously usable typically as or in surface-protecting sheets in displays such as touch screens.    
Applicants are reminded regarding the wording of claim 12 “in a case where there is a plurality of Rb's and Rc's in General Formula (1), the plurality of Rb's and Rc's may be the same as or different from each other respectively, and in a case where there is a plurality of Rc's in General Formula (1), the plurality of Rc's may form a bond with each other”, in the first instance both “in case of” clauses are optional.  In the second instance the wording “may form a bond with each other” is “product by process” wording and "product-by-process” claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kim as modified the hardcoat film of a substrate with a hard coat layer and an anti-scratch layer with a polysilsesquioxane having a radically polymerizable double bond, as afore-described for Claim 1, where from Kuwana the epoxy-containing silsesquioxane is in the hardcoat layer in overlapping amounts of the epoxy group and alkyl monovalent group of Kim as modified having the same purpose as in Kim to form a hard coat layer motivated to provide a cured product hard coat with high surface hardness, good heat resistance, high flexibility, excellent processability and adhesiveness as for the hardcoat film of Claims 6 and 12.  Furthermore the combination of Kuwana with Kim as modified by Moxey as a reasonable expectation of success to one skilled in the art because both have hard coat layers for displays.  
Claim 7 is rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over U.S. 2018/0230316, Kim in view of Moxey further in view of JP 2014-215954 Tetsuya et al.   
For JP 2014-215954 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Tetsuya”.
For Claim 7 Kim in view of Moxey is applied as to Claim 1, however Kim as modified does not expressly disclose a mixed layer between the hardcoat layer and the anti-scratch layer.     
Tetsuya is directed as is Kim to hard anti-scratch coating layer for displays as disclosed in the abstract, claims 1 and 4 and at ¶s 0011-0012, 0029, 0044, 0049-0052, 0082, 0092 and examples 1-15 ¶s 0071-0072, Table 1 a photosensitive resin composition excellent in translucency, light resistance, weather resistance, heat resistance, surface hardness, adhesiveness, chemical resistance, little scratching and the like.  The photosensitive resin composition for forming a touch panel insulating film and a protective film contains, (i) an alkali-soluble (meth)acrylate resin containing a predetermined polymerizable double bond {reading on two or more methacryloyl groups in one molecule (b2) for pending Claim 7} , (ii) a polymerizable monomer having at least one polymerizable double bond, (iii) a silica sol which is surface-treated by a surface treatment agent, and has a surface treatment degree calculated from a thermogravimetric loss with differential thermal and thermogravimetric measurement (TG-DTA) of 0.5-4 mass% and an average particle size of 10-300 nm, (iv) a photopolymerization initiator, (v) a silane coupling agent, and (vi) an epoxy resin or epoxy compound having two or more epoxy groups {reading on compound having epoxy groups (b1) of pending Claim 7}, as essential components. A cured film obtained by curing a photosensitive resin composition is for a touch panel as an insulating film and a protective film.  From ¶ 0044 the epoxy resins or epoxy compounds having 2 or more epoxy groups, for example, 1,2-epoxy-4-(2-oxilanyl)cyclohexan adducts of 2,2 -bis(hydroxymethyl)-1-butanol {reading on compound having epoxy groups (b1) of pending Claim 7}.  Given the protective film with adhesiveness and surface hardness and little scratching from curing the photosensitive resin composition for displays like touch screens such properties recommend the protective film as a blend of these properties with adhesiveness for a mixed layer between a hard coat layer and an anti-scratch layer in displays as for Kim.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kim as modified by Moxey the hardcoat film of a substrate with a hard coat layer and an anti-scratch layer with a polysilsesquioxane having a radically polymerizable double bond, as afore-described for Claim 1, where from Tetsuya the protective film of cured photosensitive resin composition with methacrylate resin which has more than 2 methacryloyl groups and epoxy compound with the properties of the protective film of hardness and little scratching as between the properties of the hard coat layer and the anti-scratch layer of Kim as modified while also providing the property of adhesiveness to be between the hard coat and anti-scratch layers of Kim motivated to have the adhesiveness for the film of Kim as for pending Claim 7.  Furthermore the combination of Tetsuya and Kim as modified by Moxey has a reasonable expectation of success to one skilled in the art because both have films with hardness and anti-scratch properties and Tetsuya adds adhesiveness for a film between the hardness and anti-scratch layers of Kim as modified by Moxey.  
Claim 13 is rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Kim in view of Moxey further in view of Kuwana and further in view of the article entitled “Synthesis of Organosilica Films Through Consecutive Sol/Gel Process and Cationic Photopolymerization”, Davy-Louis Versace et al., Macromolecular Materials and Engineering, 295, 355–365, 2010, WILEY-VCH Verlag GmbH & Co. (hereinafter “Versace”).    
For Claim 13, Kim in view of Moxey as applied to Claims 1, 6 and 12 and with Kuwana as applied to Claim 6 and 12 is applied to Claim 13 along with the disclosure of Kuwana at ¶ 0104 that the hydrolysis and condensation reaction of the hydrolyzable silane compound(s) yields the polyorganosilsesquioxane.  After the completion of the hydrolysis and condensation reaction, the catalyst is preferably neutralized so as to restrain epoxy group ring-opening.  Given such a completion of the hydrolysis and condensation reaction of the hydrolyzable silane compound(s) yields the polyorganosilsesquioxane, the condensation rate as a product at up to 100% which is within or at least overlaps the range of pending claim 13 of equal to or higher than 80% for pending Claim 13.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Given the condensation rate up to 100% such would be inherently or implicitly measured from condensation rate as calculated using the results obtained by measuring a 29Si nuclear magnetic resonance spectrum of the polyorganosilsesquioxane (a1).  However where Kim as modified with Moxey and Kuwana does not expressly disclose a ring opening rate of the epoxy group in the cured product of the polyorganosilsesquioxane (al) is equal to or higher than 40%.  
Versace is directed as is Kim as modified to a coating of epoxy polysilsesquioxane as disclosed in the abstract and the conclusion § of the article for the cationic photopolymerization of epoxy polysilsesquioxane resins synthesized through an acid-catalyzed sol/gel process is studied, where elucidation of  the effect of the organic substituent on sol/gel reaction kinetics, two organotrimethoxysilanes with different organic groups were employed. Effects of UV irradiation on the microstructure of the epoxy-functional polysilsesquioxanes were also studied.  29Si solid-state MAS NMR proved that UV-generated Bro¨nsted acids favored a work-up of the silicate network by promoting new sol/gel condensation reactions. There was a significant slowdown of epoxy conversion rates with increasing sol aging, which may be due to a competition between an active chain end and an activated monomer mechanism for the epoxy cationic polymerization.  The UV-curing of two cationically-reactive polySSQO (polysilsesquioxane) resins was investigated in the presence of a diaryliodonium salt. The resulting organosilica coatings were synthesized via a preliminary sol/gel step involving an epoxy-trialkoxysilane (GPTMS or TRIMO) (See Figure 1), followed by a  photopolymerization step.  A detailed study of the sol/gel reactions through 29Si liquid state NMR was performed, showing the lower reactivity of TRIMO, mainly due to steric hindrance of the epoxycylohexyl group.  The formation of structures stabilized by hydrogen bonding blocking acid and water molecules diffusion was postulated to account for the relatively poor condensation degree of GPTMS precursor.  Effects of UV-irradiation on the organic and inorganic microstructure were also investigated. UV generated Bro¨nsted acids liberated during this process favored a thermal work-up of the silicate network, proving that photoacids are well-suited to promote new sol/gel condensation reactions in the irradiated film.  Regarding the epoxy cationic photopolymerization of the siloxane resin with epoxy functionalities, (See Scheme 1) there was a significant slowdown of the conversion rates upon increasing the sol aging.  The higher condensation of the network may be advanced as a first explanation even though a complete conversion was accomplished regardless of the sample aging.  Another important factor may be related to the silanol condensation which causes a decrease in hydroxyl group concentration with the sample aging. This may diminish the fraction of epoxy functions involved in an activated monomer (AM) mechanism, leading to a slowdown of the conversion rate. Quantitative 13C SPE-MAS NMR showed indeed that weakly condensed oligomers based on TRIMO were more subjected to transfer reactions than more cross-linked GPTMS oligomers.  From page 363 right col. and Figure 9 the 13C SPE-MAS NMR spectra from Figure 9 of the UV polymerized 72 h aged sols based on GPTMS(A) with UV curing has the absence of signals at 44 and 51 ppm.  Such signals correspond to carbons of the epoxy ring evidencing that a complete opening of the epoxy has been accomplished {complete or 100% epoxy ring opening reads on ring opening rate of the epoxy group in the cured product of polyorganosilsesquioxane (a1) is equal to or higher that 40% of pending Claim 13).  
Applicants are reminded regarding the wording of claim 13 “in a case where there is a plurality of Rb's and Rc's in General Formula (1), the plurality of Rb's and Rc's may be the same as or different from each other respectively, and in a case where there is a plurality of Rc's in General Formula (1), the plurality of Rc's may form a bond with each other”, in the first instance both “in case of” clauses are optional.  In the second instance the wording “may form a bond with each other” is “product by process” wording and "product-by-process” claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kim as modified the hardcoat film of a substrate with a hard coat layer and an anti-scratch layer with a polysilsesquioxane having a radically polymerizable double bond, where the epoxy-containing silsesquioxane is in the hardcoat layer in overlapping amounts of the epoxy group and alkyl monovalent group of Kim as modified to that of the pending Claim 13, as afore-described for Claims 1, 6 and 12, along with the complete 100% hydrolysis and condensation reaction of Kuwana, where from Versace the ring opening of the epoxypolysilsesquioxane is complete (i.e. 100%) formed from glycidoxypropyltrimethoxysilane motivated to have UV cured coatings of epoxy polysilsesquioxane as for pending Claim 13.  Furthermore the combination of Versaci with Kim as modified by Moxey and Kuwana as a reasonable expectation of success to one skilled in the art because both have coatings of epoxy polyorganosilsesquioxanes.    
Response to Arguments
Applicant’s arguments with amendments and declaration filed 5/19/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
In regards to Applicants declaration, Applicants contend a show is made of markedly superior results to representative embodiments of Kim in a nature and extent of the superiority of the results characterizing the inventive examples as unexpected superiority of representative inventive examples compared to representative examples according to Kim.  
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the thickness of the anti-scratch layer from 0.5 to 10 µm for the hardcoat film in showing only a thickness of 1 to 3 µm in the application as filed at Table 1 and 0.5 to 1 µm in the declaration.  Also the hardcoat film in the examples is a type described as Compound A or A-400 silica particles or DPCA 20, however no type or thickness of hardcoat layer is claimed in Claims 1,3,-5, 7-11 and 14 and only a very broad type of epoxysilsesquioxane is claimed in Claims 6 and 12-13.  Such type is not described in the examples of the declaration or examples of the pending application.   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787